 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   MARLENE ROGOFF,
                                                              Case No.: 2:19-cv-01131-APG-NJK
11
            Plaintiff(s),                                                      Order
12
     v.                                                                   [Docket No. 10]
13
     NAITONAL CREDIT SYSTEMS, INC.,
14
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to be permitted to file electronically. Docket
17 No. 10. A pro se litigant may request authorization to register as an electronic filer in a specific
18 case. Local Rule IC 2-1(b). For good cause shown, Plaintiff’s motion is GRANTED subject to
19 the following:
20         •   No later than August 23, 2019, Plaintiff must file a certification that he has completed
21             the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
22             Civil Menu E-Filing Categories and Events. 1
23         •   Plaintiff is not authorized to file electronically until said certification is filed within the
24             timeframe specified above.
25
26
27
          1
            The tutorial, Electronic Case Filing Procedures, and Civil Menu E-Filing Categories and
28 Events can all be found at https://www.nvd.uscourts.gov/e-filing-permission/.

                                                       1
 1   •   Upon timely filing of the certification, Plaintiff shall contact Robert Johnson at the
 2       CM/ECF Help Desk at (702) 464-5555 to set up a CM/ECF account.
 3   IT IS SO ORDERED.
 4   Dated: August 2, 2019
 5                                                       ______________________________
                                                         Nancy J. Koppe
 6                                                       United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
